Citation Nr: 9916311	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1974.  The veteran was a medical assistant, served in combat 
in Vietnam, and received the Purple Heart.  

The veteran has been granted service connection for post-
traumatic stress disorder.  This disability was evaluated as 
10 percent disabling, effective from April 22, 1992, date of 
claim.  In May 1994, the veteran submitted a claim for an 
increased rating for post-traumatic stress disorder.  After 
the regional office initially denied this claim for an 
increased rating, the veteran appealed.  During the pendency 
of this appeal, in a rating action in February 1998, the 
regional office granted a 30 percent evaluation for post-
traumatic stress disorder, effective from May 19, 1994, the 
date of reopened claim.
.
The veteran initiated a claim for service connection for 
alcohol dependence/abuse as secondary to his post-traumatic 
stress disorder at his June 1995 hearing on appeal.  While 
the hearing officer, in September 1995, denied service 
connection for alcohol dependence/abuse as secondary to post-
traumatic stress disorder, and this issue was included in an 
October 1995 supplemental statement of the case, the current 
record does not show that a substantive appeal addressing 
this issue was received from the veteran.  Accordingly, this 
issue is not for appellate consideration.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran's service-connected post-traumatic stress 
disorder, both previous to November 7, 1996, and 
subsequently, is shown to cause no more than definite social 
and industrial impairment.  
3.  The veteran's post-traumatic stress disorder, subsequent 
to November 6, 1996, is shown to cause some occupational and 
social impairment, depressed mood, and anxiety, but is not 
manifested by flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short or long term memory, impaired judgment, or impaired 
abstract thinking.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder have not been met.  38  U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
Part 4, Code 9411 (1996 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the symptoms and manifestations of 
post-traumatic stress disorder more closely approximate the 
rating for 50 percent than 30 percent.  He contends that he 
is socially withdrawn, has had alcohol related relapses, 
nightmares, depression, anxiety, and an inability to work at 
his chosen profession, as a nurse. 

I.  Background

An initial claim for service connection for post-traumatic 
stress disorder was received from the veteran in April 1992.  
The veteran submitted a report from a Vet Center dated in 
March 1992 indicating that he was a medic in service, and had 
considerable combat experience, going out on patrols and 
sweeps.  The veteran indicated that when he returned to the 
United States, he was in medical records for the next two 
years, and that he felt changed.  He reported that he was 
more strict with his children, had problems communicating 
with his wife, and began drinking heavily.  He noted a high 
startle response, and depression.  The veteran indicated that 
he went back to college, earned a degree in nursing, and 
worked as a nurse.  He indicated that he divorced his first 
wife, and remarried.  He indicated intrusive memories and 
nightmares about Vietnam, and a long history of problems with 
trust and intimate relationships.  It was noted that he began 
treatment at a Vet Center in 1989. 

On a Department of Veterans Affairs (VA) examination in May 
1992, the veteran's military history was reviewed.  He 
reported that two of his children had died, the daughter 
dying in 1990 due to heart problems.  He reported that he 
could not do anything to avoid thinking about Vietnam, that 
alcohol had helped in the past, but that he did not use 
alcohol any more.  He described feelings of detachment and 
estrangement, avoided crowds, had trouble sleeping, was 
irritable, and showed signs of hypervigilance.  He indicated 
that he worked full time, never missing work because that was 
a part of his mental health.  He described going to the 
library or shopping on his days off.  The diagnosis was post-
traumatic stress disorder, moderate.  The examiner indicated 
that the veteran's industrial impairment was mild, as he used 
work to fend off post-traumatic stress disorder symptoms, but 
that social impairment was more severe.  

Reports of the veteran's VA hospitalizations and outpatient 
treatment beginning in 1992 were received.  In addition, 
medical records from private facilities for evaluations of 
the veteran's various problems for 1992 were also received.  
A statement from a VA nurse in May 1992 noted that the 
veteran had depression, hypervigilance, sleep disturbance, 
anger, severe cardiac symptoms, and isolation from others.

In a rating in September 1992, the regional office granted 
service connection for post-traumatic stress disorder, 
assigning a 10 percent disabling, from April 22, 1992, date 
of claim.

A statement was received from a private physician in May 1993 
indicating that the veteran was having problems with symptoms 
of depression, withdrawal, and difficulty with authority.  VA 
outpatient treatment reports show that in early April 1994, 
the veteran was seen because of increased alcohol use, 
coupled with quitting his job and suicidal ideation.  
Admission to the hospital was recommended for treatment of 
the alcohol problem and evaluation of other problems.  

The veteran was hospitalized at a VA medical facility in 
April 1994 for treatment of alcohol dependence.  He was 
involved in both group and individual activities while 
hospitalized.  He was begun on Zoloft for depression.  He was 
involved in evening classes, and his symptoms of post-
traumatic stress disorder improved while hospitalized.  The 
diagnoses on discharge from the hospital included alcohol 
dependence, diagnosis responsible for longer stay; major 
depressive disorder; and post-traumatic stress disorder.  A 
Global Assessment of Functioning (GAF) score of 50 was noted.

In May 1994, the veteran reopened his claim for an increased 
rating for post-traumatic stress disorder, indicating recent 
VA treatment for this disability.  

A VA examination report in September 1994 indicated that the 
veteran had been discharged from a position as a nurse in 
April 1994, and that he was working in a warehouse since June 
1994.  It was noted that he had been admitted to a VA 
hospital for post-traumatic stress disorder and alcoholism in 
April 1994.  He reported no loss of work from his job working 
in a warehouse since June 1994.  The veteran reported that at 
the time of his admission to the VA hospital in April 1994 he 
had been unable to control his alcohol intake, increasing the 
amount of brandy from two ounces to a pint per day.  He 
indicated that he used alcohol as medication for post-
traumatic stress disorder symptoms.  

The veteran's military, personal, and work history was 
reviewed.  It was noted that the veteran was taking Zoloft 
for depression, but that he continued to drink.  He indicated 
that he had difficulty staying asleep with war related 
nightmares, 3 to 5 times weekly, intrusive memories, but no 
flashbacks.  It was indicated that he had anniversary 
responses, startle response, hypervigilance, and a problem 
with Vietnamese.  He was not violent, but had a temper.  He 
reported that he had no organizational ties.  He had crying 
spells, and was depressed.  He indicated that he was partly 
estranged from his siblings and that he felt better being out 
in the woods and away from people, although his work required 
him to be among people.  

On mental status examination, affect was appropriate, with 
underlying depression.  Speech was normal in mechanics and 
content.  Associations were coherent and relevant.  The 
veteran was quite loquacious.  Intellectual functioning was 
intact.  He expressed extreme guilt for surviving.  The 
diagnosis was post-traumatic stress disorder with marked 
depressive features, and alcohol dependence.  

The veteran was again hospitalized in early November 1994, 
requesting treatment for alcohol dependency, with marital 
termination apparently threatened if he did not quit the 
abuse of alcohol.  It was noted that he had previously been 
hospitalized for a treatment program for alcohol in April of 
May 1994, remaining sober only three weeks after discharge.  
It was noted that he was taking Zoloft for the past three 
years.  The veteran completed a treatment program while 
hospitalized, participating in groups, and becoming a group 
leader.  He was discharged from the hospital in early 
December 1994 to stay 60 days at a halfway house.  The 
diagnosis was alcohol dependency, post-traumatic stress 
disorder, and depression.  A GAF score of 50/60 was noted. 

At the hearing at the regional office in June 1995, the 
veteran reported that he could not cope with the pressure of 
being a nurse, and he quit nursing for good in March 1994.  
He stated that he had several jobs in nursing prior to 
leaving the one in March 1994, but that he was terminated 
from such jobs because of his alcohol use.  He indicated that 
after March 1994, he was employed for a short time in a 
warehouse setting, that he continued to use alcohol, and that 
he did not remain in that job for a long period of time.  He 
noted that he was continuing treatment for post-traumatic 
stress disorder, and that he was socially withdrawn.  

VA outpatient treatment reports for the period from December 
1994 through April 1996 were received and reviewed.  In March 
1995, it was noted that the veteran had completed a halfway 
house stay, was very active in Alcoholics Anonymous, and was 
looking for a part time job, although he did not want to 
return to nursing.  In April 1995 it was noted that the 
veteran had physical problems which had improved, that he had 
remained sober, and that he was attending a Vet Center for 
his post-traumatic stress disorder.  It was noted that his 
nightmares had lessened, although they were still war 
related.  

In May 1995, it was noted that there had been a high stress 
for the last couple of weeks, and that he had a drink about a 
month ago, with a second slip the previous night.  It was 
noted that April had been a tough month because of 
anniversaries.  Examination showed that he was mildly anxious 
and felt guilt.  There was a smell of alcohol.  The 
diagnostic impression was alcohol dependence and major 
depression.

In mid-September 1995, the veteran indicated that he had not 
used alcohol for 45 days, and was attending frequent 
Alcoholics Anonymous meetings.  His mood was good, and there 
were no suicidal thoughts.  In October 1995, he was doing 
well with his sobriety.  He stated that he continued to meet 
the Vet Center for his post-traumatic stress disorder, as he 
was having nightmares and startle reflex.  There was mild 
dysphoria on examination, with reactive affect.  The 
diagnostic impression was alcohol dependence, major 
depression, and history of post-traumatic stress disorder.  
In November 1995, the veteran started a new job in records 
management, and this new job was helping him stay sober.  In 
December 1995, the veteran indicated that he had "come out 
of retirement," as he was extremely bored.  His mood was 
good, and there was no report of alcohol use.  Energy, 
interest, and concentration were described as adequate.  

In January 1996, the veteran indicated that he was taking his 
medication as prescribed, and that his depression had 
improved.  He reported sleeping 6 to 7 hours at a time.  He 
indicated that he had had no flashbacks.  Examination showed 
that his mood was normal.  In February 1996, he reported that 
he was feeling well.  He indicated that there was no 
dysphoria, and that he appeared rested upon awakening in the 
morning.  He did note poor sleeping.  He denied any marital 
problems.

In April 1996, the veteran stated that his mood had improved, 
that he was working full time, and that his family life was 
better.  He indicated that there was no dysphoria and that he 
was sleeping well.  He stated that there were no feelings of 
hopelessness.  In June 1996, he stated that his mood was 
good, and better than it had been in years.  He noted that 
his last alcohol use was 11 months previously.  He was 
attending three AA meetings weekly, and sleeping about six 
hours each evening.  It was noted that he was adopting his 
grandson who had been in a foster home, and that his wife had 
agreed to the adoption because of his sobriety.  

On a VA examination in April 1997, the veteran's history was 
again reviewed.  It was noted that he had remained sober, and 
that he was attending three AA meetings weekly.  He also 
attended a post-traumatic stress disorder group.  He noted 
some strain in the relationship with his wife.  He noted that 
he was working.  He reported that he still had difficulty 
going to sleep and staying asleep with war related 
nightmares.  He indicated he had rare flashbacks.  He noted a 
startle response and hypervigilance also.  He stated that he 
was estranged from others, had difficulty having loving 
feelings, or being close to his children.  

On mental status examination, the veteran was pleasant, 
oriented, alert and cooperative.  His affect was appropriate 
and there were underlying depressive tendencies.  Speech was 
normal in mechanics and content.  Associations were coherent 
and relevant.  Intellectual functioning remained intact.  The 
veteran stated that he cried from time to time about his 
children and his inability to be close to them.  The 
diagnoses included post-traumatic stress disorder with marked 
depressive features and history of alcohol dependence, 
currently in remission.  The GAF score was 65.  

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107, because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board of Veterans' Appeals (Board) 
is satisfied that all necessary evidence to reach a 
conclusion with regard to the question of an increased rating 
has been obtained by the regional office.  In this regard, 
the veteran's medical history, as well as current clinical 
manifestations of post-traumatic stress disorder, have been 
reviewed in the context of all applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  This 
schedule was amended with regard to psychiatric disabilities, 
effective on November 7, 1996.  Pursuant to Rhodan v. West, 
12 Vet. App. 55 (1998) and Karnas v. Derwinski, 1 Vet. App. 
308 (1991), for the period previous to November 7, 1996, only 
the rating criteria in effect at that time is for 
application.  However, for the period as of November 7, 1996, 
the Board will review the issue of an increased rating for 
the veteran's psychiatric disability under both the 
diagnostic criteria that was in effect prior to and as of 
November 7, 1996, to determine the rating criteria more 
favorable to the veteran.  

Under Diagnostic Code 9411, post-traumatic stress disorder, 
in effect prior to November 7, 1996, a 50 percent evaluation 
will be assigned where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent evaluation will be assigned where 
there is definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
definite industrial impairment.  

The symptoms and manifestations of the veteran's post-
traumatic stress disorder, as viewed by the VA examinations 
in 1994 and 1997, the VA outpatient treatment reports, and 
the reports of other treatment, show that the veteran has 
nightmares about Vietnam, survival guilt, hypervigilance, and 
some anxiety and depression.  However, on these examinations, 
speech was normal, associations were coherent and relevant, 
and intellectual functioning was intact.  Aside from the 
problems with alcohol abuse, it was noted that the veteran 
worked full time for a long period of time, and that a full 
work schedule helped him with keeping his post-traumatic 
stress disorder symptoms manageable.  There was more severe 
social problems, as the veteran tended to be isolated from 
parts of his family, had problems with maintaining 
interpersonal relationships, and felt the need to be alone 
and away from others.  On the other hand, the veteran, while 
hospitalized for alcohol treatment, did well in his group 
therapy, was a leader in such therapy, and did well with his 
support group outside of the hospital.  

In essence, when comparing the symptoms and manifestations of 
his post-traumatic stress disorder to the schedular criteria 
in effect prior to November 7, 1996, such symptoms and 
manifestations more nearly approximate the criteria for a 30 
percent evaluation, rather than a 50 percent evaluation.  It 
should be noted that the Board cannot provide compensation 
for the disability resulting from the veteran's abuse of 
alcohol, a fact which caused considerable friction with his 
wife and others, as well as an inability to maintain 
employment during periods of excessive use of alcohol.

Both previous to November 7, 1996, and subsequent to that 
date, the post-traumatic stress disorder symptoms and 
manifestations caused only slight industrial impairment, 
although the veteran felt that he could not work as a nurse 
again.  There was more social impairment.  In trying to fully 
evaluate both his social and industrial impairment, the Board 
finds that there was definite, but not considerable, 
disability.  The objective findings exhibited on examination 
did not support findings of considerable loss in the ability 
to work efficiently, and he showed some ability to join, and 
even lead, groups.  Consequently, entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder under 
the criteria in effect prior to November 7, 1996, is not 
warranted.

Under Diagnostic Code 9411, the criteria for rating post-
traumatic stress disorder which went into effect on November 
7, 1996, states that a 50 percent evaluation will be assigned 
where there is occupational and social impairment, with a 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

As of November 7, 1996, a 30 percent evaluation is for 
assignment where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss, (such as forgetting names, directions, recent events).  

When comparing the veteran's statements and the findings made 
on the April 1997 VA examination to the schedular criteria in 
effect as of November 7, 1996, the only significant symptom 
relating to the criteria for a 50 percent evaluation under 
the new criteria is the veteran's tendencies towards social 
estrangement from others.  Not only was his speech was normal 
in mechanics and content, but it was found that his 
intellectual functioning remained intact and his affect was 
normal.

While there is evidence of chronic sleep impairment, 
depressed mood and estrangement from others, the veteran's 
work efficiency was apparently not adversely affected by the 
post-traumatic stress disorder as he was able to function on 
a job.  The Board finds that the symptoms and manifestations 
of the veteran's post-traumatic stress disorder under the new 
criteria more approximate the rating of 30 percent and not 50 
percent.  Whether the old or new rating criteria is applied 
for the period subsequent to November 6, 1996, a rating in 
excess of 30 percent is not for assignment for the veteran's 
post-traumatic stress disorder.  As the evidence is not in 
relative equipoise, the benefit of the doubt is not for 
application.



ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals




 

